                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 EXCEL PHARMACY SERVICES, LLC,
 Individually and on behalf of all others
 similarly situated
                                                        CIVIL ACTION NO. 18-4804
                       Plaintiff,
             v.
 LIBERTY MUTUAL INSURANCE
 COMPANY, et al.
                       Defendants.

                                            ORDER


       AND NOW, this 12th day of September 2019, upon consideration Defendants’ Motion

to Dismiss [Doc. No. 21] and the response and reply thereto, and for the reasons stated in the

accompanying Memorandum Opinion, it is hereby ORDERED that the Motion is GRANTED.

Plaintiff’s Complaint is DISMISSED and the Clerk is directed to CLOSE the case.

       It is so ORDERED.

                                                     BY THE COURT:

                                                      /s/ Cynthia M. Rufe
                                                     _____________________
                                                     CYNTHIA M. RUFE, J.
